ORDER

Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 13th day of May, 2014,
ORDERED, by the Court of Appeals of Maryland, that Michael Andrew Giacomazza is hereby indefinitely suspended by consent, effective immediately, from the further practice of law in the State of Maryland for violating Maryland Lawyers’ Rules of Professional Conduct 8.4(a) and (d); and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Michael Andrew Giacomazza from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.